[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         FEBRUARY 23, 2012
                              No. 11-10478
                          Non-Argument Calendar              JOHN LEY
                                                              CLERK
                        ________________________

                   D.C. Docket No. 1:10-cv-22967-JLK



JAY LIEBMAN, et al.,

                                                         Plaintiffs-Appellants,

                                  versus


DEUTSCHE BANK NATIONAL TRUST CO., et al.,

                                                        Defendants-Appellees.

                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 23, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Pro se plaintiff-appellants Jay and Andrea Liebman (the Liebmans) appeal

the dismissal of their complaint against Deutsche Bank, Ocwen Loan Servicing,

and a number of named individuals (collectively Deutsche Bank). The Liebmans

raise three arguments on appeal: (1) the district court lacked subject-matter

jurisdiction over this case; (2) the district court erred by dismissing their

complaint; and (3) the district court abused its discretion by denying their motion

for recusal and reconsideration. After a thorough review of the record, we affirm.

      In July 2010, the Liebmans filed a civil complaint against Deutsche Bank in

state court as representatives of a putative class of similarly situated individuals,

alleging mortgage fraud and various other state-law claims, as well as violations of

42 U.S.C. §§ 1983 and 1985; Article I, § 10 of the U.S. Constitution; and the

Ninth and Fourteenth Amendments. The defendants removed the complaint to

federal court citing both federal-question and diversity jurisdiction. Thereafter,

the defendants moved to dismiss the complaint under Federal Rules of Civil

Procedure 8(a), 9, 12(b)(6), and 23(a)(4).

      The district court dismissed the complaint without prejudice, giving the

Liebmans leave to file an amended complaint. Although the Liebmans filed a

document styled as an “Amended Complaint,” the filing challenged the removal of

the complaint to federal court, and was thus construed as a motion for remand.

                                           2
       Thereafter, the district court issued a final order of dismissal, finding that

the Liebmans had not complied with the court’s order. The Liebmans then filed a

motion for recusal and reconsideration, asserting that the district court was biased

and that their complaint should be remanded to state court. The district court

summarily denied the motion. This is the Liebmans’ appeal.1

                                               I.

       We review de novo whether the district court had subject-matter jurisdiction

following removal. Castleberry v. Goldome Credit Corp., 408 F.3d 773, 780-81

(11th Cir. 2005).

       District courts have federal-question jurisdiction over civil actions arising

under the Constitution, laws, or treaties of the United States. Hill v. BellSouth

Telecomm., Inc., 364 F.3d 1308, 1314 (11th Cir. 2004) (quoting 28 U.S.C.

§ 1331). Whether a claim “arises under” federal law is determined by the

well-pleaded complaint rule, which provides for federal-question jurisdiction

when a federal question is presented on the face of the plaintiffs’ properly pleaded

complaint. Id. A district court may also exercise supplemental jurisdiction over

       1
          We disagree with Deutsche Bank that there is no final order and that we therefore lack
appellate jurisdiction. “[W]here an order dismisses a complaint with leave to amend within a
specified period, the order becomes final (and therefore appealable) when the time period
allowed for amendment expires.” Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 (11th Cir.
2006) (citation omitted). In this case, the time to file an amended complaint had expired when
the court issued the final order of dismissal.

                                               3
state-law claims that form part of the federal case or controversy, or, more

specifically, “arise out of a common nucleus of operative fact with a substantial

federal claim.” Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 742-43

(11th Cir. 2006); see 28 U.S.C. § 1367. A claim premised on federal-question

jurisdiction is removable without regard to the citizenship or residence of the

parties. 28 U.S.C. § 1441(b).

      Here, the Liebmans’ complaint alleged violations of federal law by

Deutsche Bank, and therefore, the complaint was properly removed to federal

court pursuant to 28 U.S.C. § 1441(b). The district court was also entitled to

exercise its supplemental jurisdiction over the Liebmans’ state-law claims

pursuant to 28 U.S.C. § 1367.

                                          II.

      Under Fed. R. Civ. P. 41(b), “[i]f the plaintiff fails to . . . comply with [the

Rules of Civil Procedure] or a court order, a defendant may move to dismiss the

action or any claim against it.” Fed. R. Civ. P. 41(b). We review a Rule 41(b)

dismissal without prejudice for abuse of discretion. Gratton v. Great Am.

Commc'ns, 178 F.3d 1373, 1374 (11th Cir. 1999). Although “dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.” Moon v.

                                           4
Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

      Rule 8 requires that a complaint contain “a short and plain statement” of the

grounds for relief, and that each allegation be pleaded in a “simple, concise, and

direct” manner. Fed. R. Civ. P. 8(a)(2), (d)(1). The complaint must give the

defendants fair notice of the bases for relief and the grounds upon which the claim

rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). A pleading that uses just labels

and conclusions or a formulaic recitation of the elements of a cause of action will

not meet Rule 8(a)(2). Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). Rather, to

survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (quotations and citations omitted).

      We have routinely condemned “shotgun” pleadings. Davis v. Coca–Cola

Bottling Co. Consol., 516 F.3d 955, 979 & n.54 (11th Cir. 2008). A “shotgun

pleading” is a pleading that “incorporate[s] every antecedent allegation by

reference into each subsequent claim for relief or affirmative defense.” Wagner v.

First Horizon Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006). Shotgun

pleadings make it “virtually impossible to know which allegations of fact are

                                           5
intended to support which claim(s) for relief.” Anderson v. Dist. Bd. of Trs. of

Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996).

      Even construing the Liebmans’ complaint liberally, Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008), our review confirms that the Liebmans have

filed what amounts to an improper shotgun pleading. The complaint named

numerous individual defendants in addition to several business entities. The

complaint alleged numerous violations of state and federal law, but did not

provide any explanation of how the defendants’ actions violated those laws. The

Liebmans also failed to allege why the purported violations entitled them to their

requested relief. Accordingly, the district court properly granted Deutsche Bank’s

motion to dismiss.

      Moreover, the district court instructed the Liebmans to file an amended

complaint, curing these deficiencies. The Liebmans failed to comply with the

court’s instruction. The court was therefore permitted to dismiss the complaint for

failure to comply with its order. Byrne v. Nezhat, 261 F.3d 1075, 1129–34 (11th

Cir. 2001) (discussing shotgun pleadings and approving of dismissal as a remedy

when a party fails to cure the deficiency).

                                         III.

      We review a district court’s denial of motions for recusal and for

                                          6
reconsideration for an abuse of discretion. United States v. Bailey, 175 F.3d 966,

968 (11th Cir. 1999) (recusal motions); Corwin v. Walt Disney Co., 475 F.3d

1239, 1254 (11th Cir. 2007) (motions for reconsideration).

      Under 28 U.S.C. § 455(a), a federal judge must disqualify himself if his

“impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Section

455(b) requires disqualification under specific circumstances, including situations

where a judge has a personal bias or prejudice concerning a party, has participated

as counsel in the matter, or has a financial interest in the matter. 28 U.S.C.

§ 455(b)(1), (2), (4). The judge’s bias or prejudice must be personal and

extrajudicial, and must derive from something other than what the judge learned

by participating in the case. United States v. Amedeo, 487 F.3d 823, 828 (11th

Cir. 2007). The standard under § 455 is an objective one, requiring the district

court to ask whether a disinterested observer, fully informed of the facts

underlying the grounds on which recusal was sought, would entertain a significant

doubt about the judge’s impartiality. Bolin v. Story, 225 F.3d 1234, 1239 (11th

Cir. 2000). As a general rule, a judge’s rulings in a case are not valid grounds for

recusal. Loranger v. Stierheim, 10 F.3d 776, 780 (11th Cir. 1994).

       Here, the district court did not abuse its discretion in denying the

Liebmans’ motion for recusal because their arguments regarding the necessity of

                                          7
recusal rested solely on the district court’s judicial rulings, which are not valid

grounds for a recusal motion. Loranger, 10 F.3d at 780. We see no other

evidence in the record from which a reasonable observer could draw any doubt

about the judge’s impartiality. Story, 225 F.3d at 1239.

      We therefore affirm the district court’s denial of the Liebmans’ motion for

recusal. Additionally, because recusal was the basis for the Liebmans’ motion for

reconsideration, and there were no grounds requiring recusal, the district court

properly denied the Liebmans’ motion for reconsideration.

      AFFIRMED.




                                           8